 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES JOHNSON,                                  No. 2: 19-cv-1752 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    E. HALL, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 13, 2019, the undersigned dismissed plaintiff’s federal

19   claims with thirty days to file an amended complaint. (ECF No. 3.) Thirty days passed and

20   plaintiff did not file an amended complaint. Accordingly, on October 31, 2019, the undersigned

21   recommended that plaintiff’s federal claims be dismissed, and that plaintiff’s state law claims be

22   remanded to Lassen County Superior Court. (ECF No. 4.)

23          On November 13, 2019, plaintiff’s counsel filed objections to the findings and

24   recommendations. (ECF No. 5.) Plaintiff’s counsel states he did not receive the September 13,

25   2019 order. Plaintiff’s counsel states that had he received the September 13, 2019 order, he

26   would have filed an amended complaint.

27   ////

28   ////
                                                       1
 1         Good cause appearing, IT IS HEREBY ORDERED that:

 2         1.   The October 31, 2019 findings and recommendations (ECF No. 4) are vacated;

 3         2. Plaintiff is granted thirty days from the date of this order to file an amended

 4              complaint.

 5   Dated: November 15, 2019

 6

 7

 8

 9
     Turn1752.vac
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
